Citation Nr: 0213121	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  00-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the 
criteria for additional independent 100 percent disability 
for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945, from July 1948 to July 29, 1954 and from July 
30, 1954 to July 1972.  The veteran died in November 1999.  
The appellant is the veteran's widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  A videoconference hearing was held in April 2002 
before the undersigned member of the Board.  38 U.S.C.A. 
§ 7107(c), (e) (West Supp. 2002).  A transcript is of record.

At the hearing, the appellant clarified that her claim for 
accrued benefits encompassed a claim for special monthly 
compensation at the R-2 rate, raised by the veteran in a June 
1998 claim.  The RO has not adjudicated that claim, and it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  At the time of the veteran's death, he had a pending 
appeal of the issue of entitlement to special monthly 
compensation based on the criteria for additional independent 
100 percent disability.

2.  The veteran's service-connected bilateral above-the-knee 
amputation was rated as 100 percent disabling from June 9, 
1997.

3.  Medical evidence of record prior to the veteran's death 
showed that his service-connected arteriosclerotic heart 
disease with hypertension was manifested by chronic 
congestive heart failure.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based upon an additional, independent 100 percent rating for 
a single, permanent disability exclusive of the anatomical 
loss of both legs effective on and after August 1, 1998 were 
met for purposes of accrued benefits.  38 U.S.C.A. §§ 5121, 
1114(p) (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.350(f)(4), 
3.1000, 4.104, Diagnostic Code 7006 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The appellant submitted her claim December 1999 and there is 
no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The Court has 
held that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the particular circumstances of this case, the pertinent 
factual issue is whether the appellant is eligible for 
accrued benefits on the basis of a claim for entitlement to 
special monthly compensation based on the criteria for 
additional independent 100 percent disability pending at the 
time of the veteran's death.  Eligibility for accrued 
benefits must be established from evidence on file at the 
time of death.  38 U.S.C.A. § 5121(a) (West Supp. 2002); 38 
C.F.R. § 3.1000(a) (2001).  The appellant has not identified 
any additional evidence pertinent to her claim.  There is no 
evidence pertinent to these issues that is not already of 
record, and thus no need to notify the appellant of the need 
to present evidence herself, or of the need for the Secretary 
to retrieve evidence.  All evidence pertinent to these 
factual determinations is contained in the claims folder.  
There being no pertinent evidence to retrieve, it is, at 
worst, harmless error not to have provided the kind of notice 
contemplated by Quartuccio.

In the June 2000 rating decision, the RO addressed the 
appellant's claim.  The RO issued a statement of the case 
(SOC) in October 2000.  The rating decision and the SOC 
listed the evidence considered, the legal criteria for 
evaluating the claim, an analysis of the facts as applied to 
the applicable law, regulations and criteria, and informed 
the appellant of the information and evidence necessary to 
substantiate the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The appellant testified at a hearing before the undersigned 
member of the Board in April 2002.  She has also submitted 
statements in support of her claim and private medical 
statements.  As noted above, the issue of eligibility for 
accrued benefits must be established from evidence on file at 
the time of death.  38 U.S.C.A. § 5121(a) (West Supp. 2002); 
38 C.F.R. § 3.1000(a) (2001).  The claims file contains all 
the of evidence on file at the time of the veteran's death.  
The appellant has had the opportunity to testify and submit 
argument and she has not identified any additional evidence 
pertinent to the issue.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  Such examination or opinion is not 
necessary to make a decision on this claim as it involves 
eligibility for accrued benefits.

On appellate review, there are no areas in which further 
development is needed.  Although the appellant has not been 
advised of the provisions of the VCAA and implementing 
regulations, the requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to delaying adjudication of her claim in order to 
advise her of this compliance.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board's determination 
herein is favorable to the appellant, and appellate 
consideration therefore poses no threat of harm or prejudice 
to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92. 

II. Entitlement to special monthly compensation based on the 
criteria for additional independent 100 percent disability 
for the purposes of accrued benefits.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1000(a)(1)(i) (2001).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as dependency 
and indemnity compensation (DIC), death compensation, and 
death pension, "are sums owing to the veteran for prior 
periods, but unpaid at the time of death."  Zevalkink, 102 
F.3d at 1242 (holding that accrued benefits are amounts "due 
and unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 U.S.C. 
§ 5310).  Under 38 U.S.C.A. § 5121(c), the only requirement 
imposed regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).

The regulations provide that "evidence in the file at date of 
death" as used in paragraph (a) of 38 C.F.R. § 3.1000 will be 
considered to have been met when there is on file at the date 
of the veteran's death, notwithstanding § 3.200(b), evidence, 
including uncertified statements, which is essentially 
complete and of such weight as to establish service 
connection or degree of disability for disease or injury when 
substantiated by other evidence in file at date of death or 
when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate.  
38 C.F.R. § 3.1000(d)(4)(i) (2001).

In this case, the veteran's claim for special monthly 
compensation based on the criteria for additional independent 
100 percent disability was denied by the RO in November 1998, 
and he initiated an appeal to the Board.  Because the 
decision was not yet final at the time of his death in 
November 1999, the claim was pending at the time of the 
veteran's death.  See 38 C.F.R. § 20.302 (2001).  Following 
the veteran's death, the appellant submitted an application 
for accrued benefits to the RO in December 1999, within one 
year of the date of his death.  The filing of her claim was 
timely.  See 38 U.S.C.A. § 5121(c) (West 1991).

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114 (l) through (n) and the intermediate or next higher 
rate provisions, additional single permanent disability 
independently ratable at 100 percent, apart from any 
consideration of individual unemployability, will afford 
entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114, or, if already entitled to an 
intermediate rate, to the next higher intermediate rate, but 
in no event higher than the rate for (o).  In the application 
of this subparagraph, the single permanent disability 
independently ratable at 100 percent must be separate and 
distinct and involve different anatomical segments or bodily 
systems from the conditions establishing entitlement under 
38 U.S.C.A. § 1114 (l) through (n) or the intermediate rate 
provisions.  38 C.F.R. § 3.350(f)(4) (2001).

Where the multiple loss or loss of use entitlement to a 
statutory or intermediate rate between 38 U.S.C.A. § 1114 (l) 
and (o) is caused by the same etiological disease or injury, 
that disease or injury may not serve as the basis for the 
independent 50 percent or 100 percent unless it is so rated 
without regard to the loss or loss of use.  38 C.F.R. 
§ 3.350(f)(4)(i) (2001).

At the time of the veteran's death, service connection was in 
effect for the following disabilities: arteriosclerotic heart 
disease with hypertension, evaluated as 100 percent disabling 
May 27, 1997 to July 31, 1997 and evaluated as 60 percent 
disabling from August 1, 1998; bilateral above-the-knee 
amputations secondary to the service-connected heart disease, 
evaluated as 100 percent disabling from June 9, 1997; basal 
cell carcinoma of the face and nose, post operative, and 
squamous cell carcinoma of the scalp, evaluated as 80 percent 
disabling from September 20, 1993; hypertrophic arthritis of 
the cervical and dorsal spines, evaluated as 10 percent 
disabling from August 1, 1972; granuloma, calcified, left 
lower lung with left lower lobe emphysema and chronic 
obstructive pulmonary disease, evaluated as 10 percent 
disabling from February 15, 1990; bilateral high frequency 
hearing loss, evaluated as noncompensable from February 15, 
1990; and, hemorrhoidectomy, evaluated as noncompensable from 
August 1, 1972.  

From June 9, 1997 to August 1, 1998, special monthly 
compensation was in effect under 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (n) 
due to bilateral above-the-knee amputation and additional 
service-connected disability, arteriosclerotic heart disease 
with hypertension, independently ratable at 100 percent or 
more.

From August 1, 1998 to the veteran's death, special monthly 
compensation was in effect under 38 U.S.C.A. § 1114 (p) and 
38 C.F.R. § 3.350(f)(3) at the rate intermediate between 
subsections (m) and (n) due to bilateral above-the-knee 
amputation and additional service-connected disabilities of 
basal cell and squamous cell carcinoma and arteriosclerotic 
heart disease with hypertension, independently ratable at 50 
percent or more from August 1, 1998.

Private hospital records show that in May 1997, the veteran 
had aortic valve replacement and heart bypass graft.  In June 
1997,  the veteran underwent bilateral above-the-knee 
amputations because of bilateral below-the-knee gangrene of 
the lower extremities.

A January 1999 statement of Dr. Taylor indicated that the 
veteran had known cardiovascular disease which necessitated 
coronary artery bypass and aortic valve replacement in May 
1997.  He indicated that several days after discharge, the 
veteran developed heparin induced thrombocytopenia with 
phlegmasia cerulea dolens necessitating bilateral above-the-
knee amputations.  He also stated that the veteran had a 
diagnosis of chronic congestive heart failure.  In a November 
1999 statement, Dr. Kirklin also indicated that the veteran 
developed severe Heparin induced thrombocytopenia following 
the May 1997 surgery which was associated with severe 
gangrene of both lower extremities and resulted in the 
bilateral amputation.  

As noted above, as of August 1, 1998, the rating for the 
veteran's service-connected heart disease was reduced from 
100 percent to 60 percent.  Prior to that time, the RO had 
awarded him compensation under 38 C.F.R. § 3.350(f)(4) for 
having two disabilities each independently ratable as 100 
percent disabling, notwithstanding that the bilateral above-
the-knee amputation was secondarily service-connected because 
of surgery for the heart condition.  While the regulations 
provide that loss of use entitlement that is etiologically 
related to the same disease or injury may not serve as the 
basis for compensation at the level provided for two 
disabilities rated independently at the 100 percent level, 
they also provide an exception in the case in which the 
disease or injury is rated 100 percent without regard to the 
loss of use.  See 38 C.F.R. § 3.350(f)(4)(i) (2001).  The 
veteran's heart disorder prior to August 1, 1998 was rated 
100 percent disabling without regard to loss of use.

The question is whether it should have still been rated as 
100 percent disabling after August 1, 1998, thus entitling 
the appellant to accrued benefits.  The veteran's 
arteriosclerotic heart disease with hypertension was 
evaluated under Diagnostic Code 7016-7005.  The rating 
criteria for the 60 percent and 100 percent evaluations under 
both of these diagnostic codes is the same.

The 100 percent evaluation under Diagnostic Code 7016 or 
Diagnostic Code 7005 may be assigned for chronic congestive 
heart failure.  There are alternative criteria set forth, but 
it is not necessary to consider those alternative criteria, 
as the medical evidence of record shows that the veteran's 
heart disability was manifested by chronic congestive heart 
failure, according to the veteran's private doctor, James L. 
Taylor, M.D.  While Dr. Taylor did not specify the date of 
onset of chronic congestive heart failure, he did attribute 
the veteran's shortness of breath and coughing to chronic 
congestive heart failure.  On VA examination in September 
1998, the examiner recorded a history of the veteran having 
experienced fluid build-up in the lungs several times in the 
last year because of congestive heart failure.  While this 
evidence is not absolutely clear or strongly persuasive of 
the date of onset of chronic congestive heart failure, it is 
sufficient to accord the benefit of any reasonable doubt to 
the appellant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

Accordingly, the Board here finds that the veteran's 
arteriosclerotic heart disease with hypertension met the 
criteria for a 100 percent disability evaluation when it was 
reduced to a 60 percent evaluation as of August 1, 1998, and 
that entitlement to accrued benefits based on meeting the 
criteria for additional independent 100 percent disability 
from that date is established.  38 C.F.R. § 3.350(f)(4) 
(2001).



ORDER

Entitlement to special monthly compensation based on the 
criteria for additional independent 100 percent disability on 
and after August 1, 1998 for the purposes of accrued benefits 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

